Judgment, Supreme Court, New York County (Felice Shea, J.), rendered October 15, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 8 years to life imprisonment, unanimously affirmed.
The testimony of the arresting police officer that he believed defendant possessed a gun, and that he continued to believe such after frisking defendant, is not incredible and does not warrant disturbing the suppression court’s findings of credibility (see, People v Garafolo, 44 AD2d 86, 88). Nor do we find defendant’s bargained-for sentence to be unduly harsh. Concur —Rosenberger, J. P., Wallach, Asch and Rubin, JJ.